Exhibit 10.1





AGREEMENT AND PLAN OF MERGER AND REORGANIZATION


BY AND AMONG






VANITY EVENTS HOLDING, INC.


VAEV MERGER SUB, INC.


AND


PROPALMS LTD




















Dated as of December 31, 2013






















 
1

--------------------------------------------------------------------------------

 

 
AGREEMENT AND PLAN OF MERGER AND REORGANIZATION




THIS AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is made
and entered into as of December 13, 2013, by and among VANITY EVENTS HOLDING,
INC., a Delaware corporation (“Acquiror”), VAEV MERGER SUB, INC., a Delaware
corporation and wholly-owned subsidiary of Acquiror (“Merger Sub”), and PROPALMS
LTD, a United Kingdom corporation (the “Company”).


R E C I T A L S :


WHEREAS, Acquiror, Merger Sub and the Company intend to effect a merger of the
Merger Sub with and into the Company (the “Merger”) pursuant to this Agreement
and in accordance with the Delaware General Corporation Law (“Delaware Law”) and
the applicable laws of the United Kingdom (“UK Law”); and


WHEREAS, the Board of Directors of the Company has determined that the Merger is
consistent with and in furtherance of the long term business strategy of the
Company and is fair to, and in the best interest of, the Company and its
stockholders and has approved and adopted this Agreement and the transactions
contemplated thereby, and recommended approval and adoption of this Agreement by
the stockholders of the Company; and


WHEREAS, the Board of Directors of Acquiror has determined that the Merger is
consistent with and in furtherance of the long term business strategy of
Acquiror and Merger Sub and is fair to, and in the best interest of, the
Company, Merger Sub, and their respective stockholders and has approved and
adopted this Agreement and the transactions contemplated thereby; and


WHEREAS, it is intended that for federal income tax purposes the Merger qualify
as a tax free reorganization within the meaning of Section 368(a) of the United
States Internal Revenue Code of 1986, as amended (the “Code”), and that for
accounting purposes the Merger will be treated as a purchase.


NOW, THEREFORE, in consideration of the foregoing and the mutual benefits to be
derived from this Agreement and the representations, warranties, covenants,
agreements, conditions and promises contained herein, the parties hereby agree
as follows:


ARTICLE  I


MERGER


1.1.           The Merger.  In accordance with the provisions of, and subject to
the terms and conditions of, this Agreement, Delaware Law, and UK Law, at the
Effective Time (defined below), the Merger Sub shall be merged with and into the
Company (the “Merger”), and the Company shall continue as the surviving
corporation of the Merger (the “Surviving Corporation”) and shall retain the
present name of the Company.  Merger Sub and the Company are sometimes herein
referred to as the “Constituent Corporations”.
 
 
 
2

--------------------------------------------------------------------------------

 

 
1.2.           The Effective Time of the Merger.  Subject to the provisions of
this Agreement and all applicable laws, a certificate of merger with respect to
the Merger shall be executed, delivered and filed with the Secretary of State of
the State of Delaware and the applicable jurisdictional authority in the United
Kingdom by each of the Constituent Corporations on the Closing Date (as
hereinafter defined). The Merger shall become effective on the date and time of
the later to occur of such filings (the “Effective Time”).


1.3.           Effect of Merger.  At the Effective Time, the separate existence
of the Merger Sub shall cease and the Merger Sub shall be merged with and into
the Company, and the Surviving Corporation shall possess all of the rights,
privileges, powers and franchises as well of a public as of a private nature,
and be subject to all the restrictions, disabilities and duties of each of the
Constituent Corporations and shall have such other effects as provided by UK
Law.


1.4.           Structure of Surviving Corporation.  From and after the Effective
Time: (a) the Articles of Incorporation (the “Articles”) of the Company shall be
the Articles of the Surviving Corporation; (b) the by-laws of the Company shall
be the by-laws of the Surviving Corporation, unless and until altered, amended
or repealed as provided in the Articles or such by-laws; and (c) the directors
and officers of Company shall be the directors of the Surviving Corporation,
unless and until removed, or until their respective terms of office shall have
expired, in accordance with the Articles and the by-laws of the Surviving
Corporation, as applicable.


1.5.           Structure of Acquiror.


(a) Articles of Incorporation and By-Laws of Acquiror.  Simultaneously with the
Closing, Acquiror shall amend its Articles of Incorporation and By-Laws, as
applicable, to accomplish the following: (a) to change the name of Acquiror to
“THINSPACE TECHNOLOGY INC.”; (b) to change the number of directors of the Board
of Directors to three (3), which number may only be expanded or reduced by both
(i) a majority vote of the holders of common shares of Acquiror and (ii) a
majority of the holders of the “Class C” preferred shares; (c) to appoint Robert
Zysblat and Owen Dukes as two (2) of the three (3) directors of the Board of
Directors, each for a term of three (3) years following the Effective Time; (d)
to provide for “Class C” preferred shares which shall be non-voting and which
shall be convertible into common shares at a seventy-five percent (75%) discount
to the lowest closing bid during the prior twenty (20) trading days; (e) to
provide that, for a period of three (3) years after Closing, the holders of
“Class C” preferred shares cannot vote to remove or replace Robert Zysblat and
Owen Dukes as a director of the Board of Directors; and (e) to provide for any
other terms and conditions contemplated by that certain letter of intent dated
November 27, 2013 by and between Acquiror and the Company.


(b) Officers and Directors of Acquiror.  Immediately prior to the Effective
Time, all directors and officers of Acquiror and Merger Sub shall submit their
resignations to be unconditionally effective as of the Effective Time.  At the
Effective Time, Acquiror shall cause: (i) the Board of Directors of Acquiror to
consist of three (3) directors as set forth in Section 1.5(a) above, and shall
cause Robert Zysblat to be designated as Chairman of the Board of Directors; and
(ii) the officers of Acquiror to be as follows – Owen Dukes as Chief Executive
Officer and Robert Zysblat as Chief Operating Officer.


1.6.           Taking of Necessary Action.  The parties hereto shall do or cause
to be done all such acts and things as may be necessary or appropriate in order
to effectuate the Merger as expeditiously as reasonably practicable, in
accordance with this Agreement.  The terms of this Section 1.6 shall survive the
Closing.


ARTICLE  II


CONVERSION AND EXCHANGE OF SECURITIES


2.1.           Conversion of Shares.


(a)          Exchange of Company Common Stock.   At the Effective Time, all
holders of the common stock of the Company (each, an “Exchanging Shareholder”)
that is issued and outstanding immediately prior to the Effective Time (the
“Company Common Stock”) shall convey their Company Common Stock to Acquiror in
exchange for Acquiror Common Stock (as defined below).  In exchange for the
Company Common Stock, Acquiror shall concurrently convey to the Exchanging
Shareholders eighty million two hundred thousand (80,200,000) validly issued,
fully paid, non-assessable, and un-encumbered shares of common stock, par value
$.001 per share, of Acquiror (“Acquiror Common Stock”), which shall be conveyed
to each Exchanging Shareholder pro-rata with the proportional amount of Company
Common Stock conveyed to Acquiror by such Exchanging Shareholder.


(b) No Further Rights in Company Common Stock.  Upon receipt by an Exchanging
Shareholder of the full amount of Acquiror Common Stock which such Exchanging
Shareholder is entitled to receive, such Exchanging Shareholder shall cease to
have any rights as a stockholder of the Company.


(c)          Cancellation of Merger Sub Stock.  All outstanding shares of Merger
Sub’s stock shall be cancelled and cease to exist as of the Effective Time.
 
3

--------------------------------------------------------------------------------

 


2.2.          Exchange of Stock Certificates.


(a) Exchange Agent.  Prior to the Effective Time, the Company shall designate
and appoint LOWNDES, DROSDICK, DOSTER, KANTOR & REED, P.A. to act as agent for
the benefit of holders of shares of Company Common Stock (the “Exchange Agent”)
for the purpose of exchanging shares of Company Common Stock and Acquiror Common
Stock.


(b) Acquiror to Provide Acquiror Common Stock.  Prior to the Effective Time,
Acquiror will make available to the Exchange Agent, as needed, certificates
representing the Company Common Stock to be exchanged and delivered pursuant to
the terms and provisions of this Agreement.


(c)          Exchange at Closing.  At Closing upon performance by the Company of
the obligations set forth in Section 6.1(b), Exchange Agent shall deliver to
each Exchanging Shareholder certificates representing an aggregate amount of
shares of Acquiror Common Stock (together with any dividends or distributions
rights with respect thereto) which such Exchanging Shareholder is entitled to
receive pursuant to this Agreement.  If any certificate for Acquiror Common
Stock is to be issued to a person other than a person in whose name the shares
of Company Common Stock surrendered in exchange therefor is registered, it shall
be a condition of such exchange that the person requesting such exchange shall
pay to the Company any transfer or other taxes required by reason of issuance of
certificates for such Acquiror Common Stock to a person other than the
registered holder of the Stock Certificate surrendered, or shall establish to
the reasonable satisfaction of the Company that such tax has been paid or is not
applicable.


(b)          Closing of the Company’s Stock Transfer Books.  At or after the
Effective Time, there shall be no transfers on the stock transfer books of the
Company of the shares of Company Common Stock, or on the stock transfer books of
Merger Sub of the shares of Merger Sub, which were outstanding immediately prior
to the Effective Time.  If, after the Effective Time, stock certificates of the
Company or of Merger Sub are presented to the Surviving Corporation, they shall
be confiscated and destroyed by the Surviving Corporation.


(c)          Effect of Escheat Laws.  Neither the Acquiror, the Surviving
Corporation, nor any other party hereto shall be liable to a holder of a stock
certificate of the Company or Merger Sub for any consideration delivered to a
public official pursuant to any applicable abandoned property, escheat or
similar laws.


2.3          Stock Legends.  All shares of Acquiror Common Stock  or all types
and classes to be issued in the Merger or upon conversion shall be characterized
as "restricted securities" under the Securities Act of 1933 (the “Act”), and
each certificate representing any of such shares shall bear a legend identical
or similar in effect to the following legend (together with any other legend or
legends required by applicable state securities laws or otherwise):


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE ACT AND MAY
NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED, ASSIGNED, PLEDGED, OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER THE ACT OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT
REGISTRATION IS NOT REQUIRED.


ARTICLE  III


REPRESENTATIONS AND WARRANTIES OF THE COMPANY


The Company, on behalf of itself and its subsidiaries, makes the following
representations and warranties to Acquiror and Merger Sub, each of which shall
be deemed material (and Acquiror and Merger Sub, in executing, delivering and
consummating this Agreement, has relied and will rely upon the correctness and
completeness of each of such representations and warranties):


3.1.           Organization, Good Standing and Qualification of Company;
Articles and By-Laws.  The Company is a corporation duly organized and validly
existing under the laws of the United Kingdom and is in good standing under such
laws and has requisite corporate power and authority to own properties owned by
it and to conduct business as now being conducted, except where the failure to
be existing and in good standing or have such power would not have a Company
Material Adverse Effect (as defined herein).  The Company is qualified or
licensed to do business, and is in good standing, in each jurisdiction in which
any property owned, leased or operated by it, or the nature of the business
conducted by it, makes such qualification or licensing necessary, except where
the failure to be so duly qualified or licensed and in good standing would not
have a Company Material Adverse Effect. The Company has made available to
Acquiror or representatives of Acquiror true, correct and complete copies of its
Articles and by-laws, each as amended to date.  As used in this Agreement,
“Company Material Adverse Effect” means any material adverse change in, or
material adverse effect on, the business, financial condition or operations of
the Company which, taken as a whole, would prevent the Company from operating in
substantially the same manner as presently conducted or which involves a claim
or dispute of more than $10,000.00 USD.


 
4

--------------------------------------------------------------------------------

 
3.2.           Corporate Power of Company.  The Company has all requisite
corporate power and authority to execute and deliver this Agreement, to carry
out and perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated herein have
been duly and validly authorized by the Board of Directors of the
Company.  Except for obtaining the approval of its stockholders, no further
corporate authorization is necessary on the part of the Company to consummate
the transactions contemplated hereby.


3.3.           Subsidiary.  The Company is the sole shareholder of Propalms
International Ltd., a Nevada corporation (“Propalms Nevada”), an entity with no
assets or liabilities and which does not directly or indirectly own of record or
beneficially any other capital stock or equity interest or investment in any
corporation, association or business entity.


3.4.           Capitalization.  The authorized capital stock of the Company
consists of 400 shares of common stock having no par value.  Schedule 3.4 sets
forth all of the holders and shares held, as of the date of this Agreement, of
the Company’s common stock issued and outstanding.  All of the issued and
outstanding shares of common stock of the Company have been duly authorized and
validly issued, are fully paid and nonassessable.  Except as set forth in
Schedule 3.4, as of the date hereof, the Company does not have outstanding any
options to purchase, or any preemptive rights or other rights to subscribe for
or to purchase, any securities or obligations convertible into, or any contracts
or commitments to issue or sell, shares of its capital stock or any such
options, rights, convertible securities or obligations.  Except as set forth in
Schedule 3.4, there are no existing voting trusts or similar agreements to which
the Company is a party with respect to the voting of the capital stock of the
Company.  The Company holds no shares of its capital stock in its treasury.  All
dividends and distributions of any nature with respect to any capital stock of
the Company, declared or set aside prior to the Closing, have been paid.


3.5.           Valid and Binding Agreement of Company.  Assuming this Agreement
constitutes the valid and binding obligation of the other parties hereto and
subject to the adoption of this Agreement by the Company’s stockholders, this
Agreement, when executed and delivered by the Company, constitutes or will
constitute the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to: (a) applicable
bankruptcy, insolvency, reorganization and moratorium laws and other laws of
general application affecting enforcement of creditors’ rights generally; and
(b) equitable defenses and to the discretion of the court before which any
proceedings seeking the remedy of specific performance and injunctive and other
forms of equitable relief may be brought.


3.6.           No Breach of Statute or Contract.  Except for matters
specifically described on Schedule 3.6, the execution, delivery or performance
of this Agreement by the Company, will not: (i) violate any provision of the
Company’s Articles, by-laws or any other organizational documents of the
Company, or as they may have been amended; (ii) require of the Company the
issuance of any authorization, license, consent or approval of or require notice
to or filing with, any federal or state governmental agency; or (iii) conflict
with, result in the breach or violation of, or constitute, either by itself or
upon notice or the passage of time or both a default under any mortgage,
indenture, agreement, permit, deed of trust, lease, franchise, license or
instrument to which the Company is a party or by which it or any of its
properties is bound, or any judgment, decree, order, rule or regulation or other
restriction of any court or any regulatory body, administrative agency or other
governmental body applicable to the Company or result in the creation of any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Company pursuant to any such term.


3.7.           Financial Information.  The Company has prepared true and
complete copies of its unaudited financial statements for the period ended
October 31, 2013 and audited financial statements for the periods ended January
31, 2011 and January 31, 2012 (the “Company Financial Statements,” a copy of
which is attached as Exhibit A).  Except as noted therein, the Company Financial
Statements fairly present, in all material respects, the financial position of
the Company as of the dates thereof and the results of its operations and cash
flows for the periods then ended subject, to normal year end or month end
adjustments, as applicable.


3.8.           Absence of Undisclosed Liabilities.  Schedule 3.8 sets forth all
debts, liabilities or obligations, contingent or absolute (“Liabilities”), of
the Company, and the payment arrangements with each of the creditors for such
Liabilities, except for liabilities or obligations: (i) disclosed on the Company
Financial Statements; and (ii) which would not have a Company Material Adverse
Effect.  All debt of the Company and Propalms Nevada arose from trade payables
incurred in the ordinary course of business and is less than $100,000.00 in the
aggregate.


3.9.           Absence of Certain Changes.  Except as disclosed on Schedule 3.9,
since October 31, 2013 the Company has not: (a) suffered any change constituting
a Company Material Adverse Effect; (b) amended its Articles or by-laws; (c)
split, combined or reclassified Company Common Stock; (d) declared or set aside
or paid any dividend or other distribution with respect to Company Common Stock;
(e) materially changed the Company’s accounting principles, practices or
methods; or (f) conducted any transaction or activity other than in the ordinary
course of business.


3.10.           Taxes.  Except as set forth on Schedule 3.10:
 
(a)           The Company has filed all Tax Returns (as hereinafter defined)
that it was required to file.  All such Tax Returns were correct and complete in
all material respects.  All Taxes (as hereinafter defined) owed by the Company
(whether or not shown on any Tax Return and whether or not any Tax Return was
required) have been paid except for taxes not yet due and payable.  The Company
has withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.  There are no liens on any of the
assets of the Company that arose in connection with any failure (or alleged
failure) to pay any Tax, except for liens for Taxes not yet due.
 
(b)           The Company is not a party to any Tax allocation or sharing
agreement.  The Company (i) has not been a member of an Affiliated Group (as
hereinafter defined) filing a consolidated Federal income Tax Return and (ii)
has no liability for the Taxes of any Person (as hereinafter defined) under
Treasury regulation section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by contract or otherwise.


(c)           The Company shall not be required to include in a taxable period
ending after the Closing Date taxable income attributable to income that accrued
in a prior taxable period but was not recognized in any prior taxable period as
a result of the installment method of accounting, the completed contract method
of accounting, the long-term contract method of accounting, the cash method of
accounting or Section 481 of the Code (as hereinafter defined) or any comparable
provision of state, local or foreign tax law.  No issue relating to Taxes has
been raised in writing by a taxing authority during any pending audit or
examination, and no issue relating to Taxes was raised in writing by a taxing
authority in any completed audit or examination, that reasonably can be expected
to recur in a later taxable period.


(d)           Except for limitations imposed by Sections 382 through 384 of the
Code and analogous provisions of state tax law, the Merger will not result in
any Tax liability to the Company or result in a reduction of the amount of any
net operating loss, net operating loss carryover, net capital loss, net capital
loss carryover, Tax credit, Tax credit carryover, excess charitable contribution
or basis of property that otherwise would be available to the Company by reason
or as a result of deferred intercompany transactions, excess loss accounts, or
otherwise.
 
 
5

--------------------------------------------------------------------------------

 
(e)           The Company has not filed a consent under Section 341(f) of the
Code concerning collapsible corporations.  The Company has not made any
payments, is not obligated to make any payments and is not a party to any
agreement that under certain circumstances could obligate it to make any
payments that will not be deductible under Section 280G of the Code.  The
Company has not been a United States real property holding corporation within
the meaning of Section 897(c)(2) of the Code during the applicable period
specified in Section 897(c)(1)(A)(ii) of the Code.


 (f)           As used in this Agreement, “Affiliated Group” means any
affiliated group within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign law;
“Code” means the Internal Revenue Code of 1986, as amended; “Company” means the
Company and/or any corporation that at any time has been a subsidiary of the
Company; “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity (or any department, agency or political
subdivision thereof); “Tax” means any Federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including Taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other Tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not,
and “Taxes” means any or all of the foregoing collectively; and “Tax Return”
means any return, declaration, report, claim for refund or information return or
statement relating to Taxes, including any schedule or attachment thereto and
including any amendment thereof.


3.11.           Contracts; Insurance.  Except as set forth in Schedule 3.11, the
Company has no existing contract, obligation, agreement, plan, arrangement,
commitment or the like of any material nature regarding the following:


(a)           Employment, bonus or consulting agreements, pension, profit
sharing, deferred compensation, stock bonus, retirement, stock option, stock
purchase, phantom stock or similar plans, including agreements evidencing rights
to purchase securities of the Company, and agreements among stockholders and the
Company;


(b)           Loan or other agreements, notes, indenture, or instruments
relating to or evidencing indebtedness for borrowed money, or mortgaging,
pledging or granting or creating a lien or security interest or other
encumbrance on any of the Company’s property or any agreement or instrument
evidencing any guaranty by the Company of payment or performance by any other
person;


(c)           Agreements with dealers, sales representatives, brokers or other
distributors, jobbers, advertisers or sales agencies;


(d)           Agreements with any labor union or collective bargaining
organization or other labor agreements;


(e)           Contracts or series of contracts with the same person for the
furnishing or purchase of machinery, equipment, goods or services, including
without limitation agreements with processors and subcontractors;


(f)           Joint venture contracts or arrangements or other agreements
involving a sharing of profits or expenses to which the Company is a party;


(g)           Agreements limiting the freedom of the Company to compete in any
line of business or in any geographic area or with any person;


(h)           Agreements providing for disposition of the business, assets or
shares of the Company, agreements of merger or consolidation to which the
Company is a party or letters of intent with respect to the foregoing;


(i)           Letters of intent or agreements with respect to the Merger of the
business, assets or shares of any other business;


(j)           Insurance policies; and


(k)           Leases for real or personal property.


Each of the material contracts, agreements and understandings set forth in
Schedule 3.11 is in full force and effect, except where the failure to be in
full force and effect would not have a Company Material Adverse Effect against
the Company.  Except as set forth on Schedule 3.14, to the Company’s Knowledge,
there are no existing defaults by the Company thereunder, which default would
result in a Company Material Adverse Effect and the other parties are not in
default of any of the material contracts, agreements and understandings.


3.12.           Litigation.  Except as set forth on Schedule 3.12, there is
neither pending nor, to the Company’s Knowledge, threatened any legal or
governmental action, suit, investigation, proceeding or claim, to which the
Company is or may be named as a party by or before any court, governmental or
regulatory authority or by any third party that is reasonably likely to have a
Company Material Adverse Effect. To the Company’s Knowledge, the Company is not
a party or subject to the provisions of any material injunction, judgment,
decree, or order of any court, regulatory body, administrative agency or other
governmental body.  For purposes of this Agreement, “Company’s Knowledge” and
“known to the Company” means the actual, present knowledge of Robert Zysblat and
Owen Dukes.


3.13.           Title to Properties; Liens and Encumbrances.  The Company has
good and valid title in all property and assets recorded on the Company
Financial Statements, free from all mortgages, pledges, liens, security
interests, conditional sale agreements, encumbrances or charges, except: (a)
those as would not have any Company Material Adverse Effect; (b) as shown on the
Company Financial Statements or footnotes thereto; or (c) tax, materialmen’s, or
like liens for obligations not yet due or payable or being contested in good
faith by appropriate proceedings and disclosed on Schedule 3.13 attached
hereto.  The Company owns or has adequate rights to use all such properties or
assets as are necessary to its operations as now conducted.


3.14.           Compliance. The Company is not in violation of any term of its
Articles or by-laws, as amended.  Except as set forth on Schedule 3.14, to the
Company’s Knowledge, the Company is not in violation of or default under any
provision of: (a) any mortgage, indenture, contract, agreement, license, deed of
trust, lease, franchise, permit or other instrument to which it is a party or by
which it or any of its properties are bound and there does not exist any state
of facts which constitutes an event of default or which, with notice or lapse of
time or both, would constitute an event of default; or (b) any judgment, decree,
order, statute, rule or regulation to which the Company is subject to, but
excluding from the foregoing clauses (a) and (b), defaults or violations which
would not have a Company Material Adverse Effect or which become applicable as a
result of the business or activities in which Acquiror or Merger Sub is or
proposes to be engaged or as a result of any acts or omissions by, or the status
of any facts pertaining to, Acquiror or Merger Sub.


3.15.           Compliance with Environmental Laws.  To the Company’s Knowledge,
the Company is in material compliance with all applicable statutes, laws and
regulations relating to the protection of the environment or occupational health
and safety except for non-compliance which would not, individually or in the
aggregate, have a Company Material Adverse Effect.  The Company has not received
any written notice of, and to the Company’s Knowledge, is not the subject of,
any actions, claims, investigations, demands or notices alleging liability under
or non-compliance with any laws relating to the protection of the environment or
occupational health and safety which would, individually or in the aggregate,
have a Company Material Adverse Effect.


 
6

--------------------------------------------------------------------------------

 
3.16.           Brokers or Finders.  The Company represents, as to itself and
its Affiliates, that no agent, broker, investment banker, financial advisor or
other firm or person is or will be entitled to any brokers’ or finder’s fee or
any other commission or similar fee in connection with any of the transactions
contemplated by this Agreement.


3.17.           Permits and Licenses.  Schedule 3.17 sets forth all permits,
licenses, orders, franchises and approvals from all federal, state, local and
foreign governmental regulatory bodies held by the Company.  The Company has all
permits, licenses, orders, franchises and approvals of all federal, state, local
and foreign governmental or regulatory bodies, whose failure to be held would
have a Company Material Adverse Effect and such permits, licenses, orders,
franchises and approvals are in full force and effect, and no suspension or
cancellation of any of such other permits, licenses, etc. is pending or to the
Company’s Knowledge threatened; and the Company is in compliance in all material
respects with all requirements, standards and procedures of the federal, state,
local and foreign governmental bodies which have issued such permits, licenses,
orders, franchises and approvals.


3.18.           Banking Arrangements.  Schedule 3.18 sets forth the name of each
bank in or with which the Company has an account, credit line or safety deposit
box, and a brief description of each such account, credit line or safety deposit
box, including the names of all persons currently authorized to draw thereon or
having access thereto; and the names of all persons, if any, now holding powers
of attorney from the Company and a summary statement of the terms thereof.


3.19.           Interest in Assets.  Neither the stockholders of Company nor any
affiliate(s) of the stockholders nor anyone else other than Company owns any
property or rights, tangible or intangible, routinely used in, or materially
related to, directly or indirectly, the business of the Company.


3.20.           Employee Benefit Plans.  Other than as set forth on Schedule
3.20:  (a) there are no “employee pension benefit plans” (within the meaning of
Section 3(2)(A) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) (collectively, the “Pension Plans”) maintained by the
Company; and (b) the Company does not have any policies or plans, whether
written or not, that provide for vacation benefits, severance benefits, leave
rights or other benefits to its employees.  There are no outstanding liabilities
of the Company to the Pension Plans, and the Company knows of no potential
liabilities in connection therewith.  There are no actions, suits or claims,
other than for benefits in the normal course, pending or to the Company’s
Knowledge threatened, and the Company has no knowledge of any facts which could
give rise to any actions, suits or claims, against any of the Pension Plans, or
against the Company which might subject the Company to any material liability.


3.21.           Labor Discussions.  The Company is not, and nor has it ever
been, a party to any agreement, collective bargaining or otherwise, with any
party regarding the rates of pay or working conditions of any of the Company’s
employees, nor obligated under any agreement to recognize or bargain with any
labor organization or union, nor involved in any labor discussions with any unit
or group seeking to become the bargaining unit for any of its employees.


3.22.           Untrue or Omitted Facts.  No representation, warranty or
statement by the Company in this Agreement contains any untrue statement of a
material fact, or omits or will omit to state a fact necessary in order to make
such representations, warranties or statements not materially misleading.


ARTICLE  IV


REPRESENTATIONS AND WARRANTIES OF ACQUIROR AND MERGER SUB


The Acquiror and Merger Sub each, on behalf of themselves and each of their
subsidiaries, make the following representations and warranties to Company, each
of which shall be deemed material (and Company, in executing, delivering and
consummating this Agreement, has relied and will rely upon the correctness and
completeness of each of such representations and warranties):


4.1.           Organization, Good Standing and Qualification.  Acquiror and each
of its subsidiaries is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, lease and operate its properties and to
carry on its business as now being conducted, except where the failure to be so
organized, existing and in good standing or to have such power and authority
would not have an Acquiror Material Adverse Effect (as defined herein).  Merger
Sub is a corporation duly organized, validly existing and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted, except where the failure to be so organized, existing
and in good standing or to have such power and authority would not have an
Acquiror Material Adverse Effect.  Acquiror and each of its subsidiaries
(including the Merger Sub) is duly qualified or licensed to do business and in
good standing in each jurisdiction in which the property owned, leased or
operated by it or the nature of the business conducted by it makes such
qualification or licensing necessary, except where the failure to be so duly
qualified or licensed and in good standing would not have an Acquiror Material
Adverse Effect. As used in this Agreement, “Acquiror Material Adverse Effect”
means any material adverse change in, or material adverse effect on, the
business, financial, condition or operations of Acquiror and its subsidiaries,
taken as a whole which would prevent the Acquiror from operating in
substantially the same manner as presently or which involves a claim or dispute
of more than $10,000.


4.2.           Articles of Incorporation and By-Laws.  Acquiror and Merger Sub
have delivered to the Company accurate and complete copies of articles of
incorporation and by-laws, including all amendments thereto, for Acquiror,
Merger Sub, and each of their respective subsidiaries (the “Vanity
Organizational Documents”).  There has not been any violation of any provisions
of the Vanity Organizational Documents, and no action has been taken that is
inconsistent in any material respect with any resolution adopted by the
stockholders, the Board of Directors or any committee of the Board of Directors
of Acquiror, Merger Sub, or any of their respective subsidiaries.


 
7

--------------------------------------------------------------------------------

 
4.3.           Subsidiary.  Acquiror is the sole shareholder of Merger Sub and
does not directly or indirectly own of record or beneficially any other capital
stock or equity interest or investment in any corporation, association or
business entity other than that set forth on Schedule 4.3.  Section 4.3 hereof
sets forth a true and complete list of all of Acquiror’s directly and indirectly
owned subsidiaries, together with the jurisdiction of incorporation or
organization of each such subsidiary and the percentage of each such
subsidiary’s outstanding capital stock or other equity or other interest owned
by Acquiror or another subsidiary of Acquiror.


4.4.           Capitalization.  The authorized capital stock of the Acquiror
consists of 500,000,000 shares of common stock having a par value of $.001 and
50,000,000 shares of preferred stock with a par value of $.001.  All “Class A”
series preferred stock that has been previously issued by Acquiror has been
fully redeemed and cancelled by Acquiror, and Acquiror has provided reasonably
sufficient evidence of such redemption and cancellation to the
Company.  Schedule 4.4 sets forth a true, correct, and complete list of all of
the holders and shares held, as of the date of this Agreement, of the Acquiror’s
common stock, preferred stock (including, without limitation, “Class B” series
preferred stock), and any other class of equity or debt issued outstanding.  All
the issued and outstanding shares of common stock have been duly authorized and
validly issued, are fully paid and nonassessable.  Except as set forth in
Schedule 4.4, neither Acquiror nor any other person has outstanding any options
to purchase, or any preemptive rights or other rights to subscribe for or to
purchase, any securities or obligations convertible into, or any contracts or
commitments to issue or sell, shares of Acquiror’s or any of its subsidiaries’
capital stock or any such options, rights, convertible securities or
obligations.  Except as set forth in Schedule 4.4, there are no existing voting
trusts or similar agreements to which the Acquiror is a party with respect to
the voting of the capital stock of the Acquiror.  The Acquiror holds no shares
of its capital stock in its treasury.  All dividends and distributions of any
nature with respect to any capital stock of the Acquiror, declared or set aside
prior to the Closing, have been paid.  The Acquiror represents that the total
number of shares issued and outstanding of Acquiror Common Stock prior to
Closing combined with the total number of authorized but unexercised options for
shares of Acquiror Common Stock prior to Closing do not exceed 5,000,000 and the
Acquiror does not have any commitments to issue shares in addition to that
number of shares other than those shares of Acquiror Common Stock to be issued
pursuant to the Merger.  Except as set forth and described on Schedule 4.4, all
classes of equity shares of Acquiror, whether common, preferred, or otherwise,
which are entitled to voting privileges are entitled to no more than one vote
per share in par with the other classes of equity shares of Acquiror.


4.5.           Corporate Authority; Binding Nature of Agreement.  Acquiror and
Merger Sub each has all requisite corporate power and authority to execute and
deliver this Agreement, and to carry out and perform its obligations hereunder
and to consummate the transactions contemplated hereby.  The execution, delivery
and performance by Acquiror and Merger Sub of this Agreement and the
consummation of the transactions contemplated herein have been duly and validly
authorized by their respective Board of Directors.  No further corporate
authorization is necessary on the part of Acquiror or Merger Sub to consummate
the transactions contemplated hereby.  Assuming this Agreement constitutes the
valid and binding obligation of the other parties hereto, this Agreement, when
executed and delivered by Acquiror and Merger Sub, constitutes or will
constitute the legal, valid and binding obligation of Acquiror and Merger Sub,
enforceable against Acquiror and Merger Sub in accordance with its terms,
subject to: (a) applicable bankruptcy, insolvency, reorganization and moratorium
laws and other laws of general application affecting enforcement of creditors’
rights generally; and (b) equitable defenses and to the discretion of the court
before which any proceedings seeking the remedy of specific performance and
injunctive and other forms of equitable relief may be brought.


4.6.           No Breach of Statute or Contract.  Except for matters set forth
in Schedule 4.6, neither the execution, delivery and performance of this
Agreement by Acquiror and Merger Sub, nor compliance with the terms and
provisions of this Agreement on the part of Acquiror and Merger Sub will: (i)
violate any provision of the Vanity Organizational Documents; (ii) require the
issuance of any authorization, license, consent or approval of or require notice
to or filing with, any federal or state governmental agency; (iii) conflict
with, result in the breach or violation of, or constitute, either by itself or
upon notice or the passage of time or both a default under any mortgage,
indenture, agreement, permit, deed of trust, lease, franchise, license or
instrument to which either Acquiror or Merger Sub is a party or by which either
of them or any of their properties are bound, or any judgment, decree, order,
rule or regulation or other restriction of any court or any regulatory body,
administrative agency or other governmental body applicable to Acquiror or
Merger Sub or result in the creation of any mortgage, pledge, lien, encumbrance
or charge upon any of the properties or assets of the Acquiror or Merger Sub
pursuant to any such term; or (iv) conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both a default under with that certain Settlement Agreement and
Stipulation dated December 4, 2013 by and between Acquiror and IBC Funds, LLC
(the “Settlement Agreement”).


4.7           Intentionally Omitted.


4.8.           Financial Information.  Acquiror has prepared true and complete
copies of its unaudited financial statements for the period ended October 31,
2013, a copy of which is attached hereto as Schedule 4.8.  True and correct
copies of all of Acquiror’s audited financial statements are available on
www.sec.gov (together with Acquiror’s unaudited financial statements attached to
this Agreement, the “Acquiror Financial Statements”).  Except as noted therein,
the Acquiror Financial Statements fairly present, in all material respects, the
financial position of Acquiror as of the dates thereof and the results of its
operations and cash flows for the periods then ended, subject to normal year end
or month end adjustments.


4.9.           Issuance of Acquiror Stock.  The issuance and delivery by
Acquiror of shares of Acquiror Common Stock in connection with the Merger and
this Agreement has been duly and validly authorized by all necessary action on
the part of Acquiror.  The shares of Acquiror Stock to be issued in connection
with the Merger and this Agreement, when issued in accordance with the terms of
this Agreement, will be validly issued, fully paid, nonassessable, and
un-encumbered.


4.10.           Brokers or Finders.  Acquiror and Merger Sub each represent, as
to itself, its subsidiaries and its affiliates, that no agent, broker,
investment banker, financial advisor or other firm or person is or will be
entitled to any brokers’ or finder’s fee or any other commission or similar fee
in connection with any of the transactions contemplated by this Agreement.


 
8

--------------------------------------------------------------------------------

 
4.11.           Consents.  Acquiror’s and Merger Sub’s execution and delivery of
this Agreement does not, and Acquiror’s and Merger Sub’s performance of this
Agreement and the consummation of the transaction contemplated hereby will not
require any filing to or receipt of any material consent from any person, except
for: (a) as set forth in Schedule 4.11; (b) applicable registration requirements
of the 1933 Act; (c) applicable registration requirements of state securities or
“Blue Sky” laws; and (d) the filing of Articles of Merger as required by
Delaware Law and/or UK Law.


4.12           Litigation.  Except as set forth on Schedule 4.12, there is
neither pending nor, to the Acquiror’s Knowledge, threatened any legal or
governmental action, suit, investigation, proceeding or claim, to which the
Acquiror, Merger Sub, or any of their respective subsidiaries is or may be named
as a party by or before any court, governmental or regulatory authority or by
any third party that is reasonably likely to have an Acquiror Material Adverse
Effect.  Neither Acquiror, Merger Sub, nor any of their respective affiliates is
a party, or subject, to the provisions of any material injunction, judgment,
decree, or order of any court, regulatory body, administrative agency or other
governmental body.  For purposes of this Agreement, the terms “Acquiror’s
Knowledge” or “known to Acquiror” means the actual, present knowledge of any of
the officers, directors or senior management of Acquiror.


4.13.           Absence of Undisclosed Liabilities.  Neither Acquiror, Merger
Sub, nor any of their respective subsidiaries has any debt, liabilities and
obligations, contingent or absolute, or obligations of any nature, and there is
no existing fact, condition, or circumstance which could reasonably be expected
to result in such debt, liabilities, or obligations, except as disclosed on
Acquiror’s Financial Statements.  All debt of Acquiror and Merger Sub has arisen
pursuant to arm’s length transactions and in the ordinary course of business.
Neither Acquiror nor Merger Sub is personally guaranteeing the performance of
any debt obligations for any subsidiary or other person.  Notwithstanding any
provision of this Agreement to the contrary, as of the Effective Time, the only
debt, liabilities, and related obligations of Acquiror shall be: (a) the debts,
liabilities, and obligations disclosed in the Company’s filings with the U.S.
Securities and Exchange Commission (the “SEC”); (b) the items set forth in
Schedule 4.28; (c) any debt liability created by the 10% Convertible Debenture
attached hereto as Schedule 6.2(r); and (d) any debt liability created by that
certain promissory note dated as of December 20, 2013 in the original principal
amount of thirty-five thousand and No/100 Dollars ($35,000.00).


4.14.           Absence of Certain Changes.  Except as disclosed on Schedule
4.14, since its last SEC filing, Acquiror has not: (a) suffered any change
constituting an Acquiror Material Adverse Effect; (b) amended its Articles or
by-laws; (c) split, combined or reclassified Acquiror Common Stock; (d) declared
or set aside or paid any dividend or other distribution with respect to Acquiror
Common Stock; (e) materially changed Acquiror’s accounting principles, practices
or methods; (f) conducted any transaction or activity other than in the ordinary
course of business; or (g) issued any new shares of capital stock to any person.


4.15.           Taxes. Except as set forth on Schedule 4.15:


(a)           Acquiror has filed all Tax Returns (as hereinafter defined) that
they were required to file.  All such Tax Returns were correct and complete in
all material respects.  All Taxes (as hereinafter defined) owed by Acquiror
(whether or not shown on any Tax Return and whether or not any Tax Return was
required) have been paid except for taxes not yet due and payable.  Acquiror has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.  There are no liens on any of the
assets of Acquiror that arose in connection with any failure (or alleged
failure) to pay any Tax, except for liens for Taxes not yet due.


(b)           Acquiror is not a party to any Tax allocation or sharing
agreement.  Acquiror (i) has not been a member of an Affiliated Group (as
hereinafter defined) filing a consolidated Federal income Tax Return and (ii)
has no liability for the Taxes of any Person (as hereinafter defined) under
Treasury regulation section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or successor, by contract or otherwise.


(c)           Acquiror shall not be required to include in a taxable period
ending after the Closing Date taxable income attributable to income that accrued
in a prior taxable period but was not recognized in any prior taxable period as
a result of the installment method of accounting, the completed contract method
of accounting, the long-term contract method of accounting, the cash method of
accounting or Section 481 of the Code (as hereinafter defined) or any comparable
provision of state, local or foreign tax law.  No issue relating to Taxes has
been raised in writing by a taxing authority during any pending audit or
examination, and no issue relating to Taxes was raised in writing by a taxing
authority in any completed audit or examination, that reasonably can be expected
to recur in a later taxable period.


(d)           Except for limitations imposed by Sections 382 through 384 of the
Code and analogous provisions of state tax law, the Merger will not result in
any Tax liability to the Acquiror or result in a reduction of the amount of any
net operating loss, net operating loss carryover, net capital loss, net capital
loss carryover, Tax credit, Tax credit carryover, excess charitable contribution
or basis of property that otherwise would be available to the Acquiror by reason
or as a result of deferred intercompany transactions, excess loss accounts, or
otherwise.
 
(e)           Acquiror has not filed a consent under Section 341(f) of the Code
concerning collapsible corporations.  Acquiror has not made any payments, is not
obligated to make any payments and is not a party to any agreement that under
certain circumstances could obligate it to make any payments that will not be
deductible under Section 280G of the Code.  Acquiror has not been a United
States real property holding corporation within the meaning of Section 897(c)(2)
of the Code during the applicable period specified in Section 897(c)(1)(A)(ii)
of the Code.


(f)           Acquiror is not an S corporation (within the meaning of Section
1361(a)(1) of the Code).  All material elections with respect to Taxes affecting
Acquiror are disclosed or attached to a Tax Return of Acquiror.


 (g)           As used in this Article IV, “Affiliated Group” means any
affiliated group within the meaning of Section 1504(a) of the Code or any
similar group defined under a similar provision of state, local or foreign law;
“Code” means the Internal Revenue Code of 1986, as amended; “Acquiror” means
Acquiror and/or any corporation that at any time has been a subsidiary of the
Acquiror.  “Person” means an individual, a partnership, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity (or any department, agency or political
subdivision thereof); “Tax” means any Federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental (including Taxes under
Section 59A of the Code), customs duties, capital stock, franchise, profits,
withholding, social security (or similar), unemployment, disability, real
property, personal property, sales, use, transfer, registration, value added,
alternative or add-on minimum, estimated or other Tax of any kind whatsoever,
including any interest, penalty or addition thereto, whether disputed or not,
and “Taxes” means any or all of the foregoing collectively; and “Tax Return”
means any return, declaration, report, claim for refund or information return or
statement relating to Taxes, including any schedule or attachment thereto and
including any amendment thereof.


 
9

--------------------------------------------------------------------------------

 
4.16.           Contracts; Insurance.  Except as set forth in Schedule 4.16,
Acquiror has no currently existing contract, obligation, agreement, plan,
arrangement, commitment or the like of any material nature regarding the
following:


(a)           Employment, bonus or consulting agreements, pension, profit
sharing, deferred compensation, stock bonus, retirement, stock option, stock
purchase, phantom stock or similar plans, including agreements evidencing rights
to purchase securities of Acquiror, and agreements among stockholders and
Acquiror;


(b)           Loan or other agreements, notes, indenture, or instruments
relating to or evidencing indebtedness for borrowed money, or mortgaging,
pledging or granting or creating a lien or security interest or other
encumbrance on any of Acquiror’s property or any agreement or instrument
evidencing any guaranty by Acquiror of payment or performance by any other
person;


(c)           Agreements with dealers, sales representatives, brokers or other
distributors, jobbers, advertisers or sales agencies;


(d)           Agreements with any labor union or collective bargaining
organization or other labor agreements;


(e)           Contracts or series of contracts with the same person for the
furnishing or purchase of machinery, equipment, goods or services, including
without limitation agreements with processors and subcontractors;


(f)           Joint venture contracts or arrangements or other agreements
involving a sharing of profits or expenses to which the Acquiror is a party;


(g)           Agreements limiting the freedom of the Acquiror to compete in any
line of business or in any geographic area or with any person;


(h)           Agreements providing for disposition of the business, assets or
shares of the Acquiror, agreements of merger or consolidation to which the
Acquiror is a party or letters of intent with respect to the foregoing;


(i)           Letters of intent or agreements with respect to the Merger of the
business, assets or shares of any other business;


(j)           Insurance policies; and


(k)           Leases for real or personal property.


Each of the material contracts, agreements and understandings set forth in
Schedule 4.16 is in full force and effect, except where the failure to be in
full force and effect would not have a Company Material Adverse Effect against
the Company.  Except as set forth on Schedule 4.16, there are no existing
defaults by the Acquiror thereunder which would result in an Acquiror Material
Adverse Effect and the other parties are not in default of any of the material
contracts, agreements and understandings.


4.17.           Title to Properties; Liens and Encumbrances.  Acquiror has good
and valid title in all property and assets recorded on the Acquiror Financial
Statements, free from all mortgages, pledges, liens, security interests,
conditional sale agreements, encumbrances or charges, except: (a) those incurred
in the ordinary course of business which do not have, and could not reasonably
be expected to have, any Company Material Adverse Effect; (b) as shown on the
Acquiror Financial Statements or footnotes thereto; or (c) tax, materialmen’s,
or like liens for obligations not yet due or payable or being contested in good
faith by appropriate proceedings and disclosed on Schedule 4.17 attached
hereto.  Acquiror owns or has adequate rights to use all such properties or
assets as are necessary to its operations as now conducted.


4.18.           Intellectual Property.  Except as set forth on Schedule 4.18,
there are no pending or threatened claims of which the Acquiror, Merger Sub, or
their respective subsidiaries has been given written notice by any person
against their use of any material trademarks, trade names, service marks,
service names, mark registrations, logos, assumed names and copyright
registrations, patents and all applications therefor which are owned by the
Acquiror and used in its operations as currently conducted (the “Acquiror
Intellectual Property”).  Acquiror has such ownership of or such rights by
license, lease or other agreement to the Acquiror Intellectual Property as are
necessary to permit it to conduct its operations as currently
conducted.  Neither Acquiror, Merger Sub, nor any of their respective
subsidiaries have misappropriated, are in conflict with, or are infringing upon
the intellectual property of third parties, and to Acquiror’s Knowledge, there
is no misappropriation, conflict with, or infringement upon any Acquiror
Intellectual Property by any individual.


4.19.           Compliance.   Neither Acquiror nor any of its subsidiaries is in
violation of any term of its Articles or by-laws, as amended.  Except as set
forth on Schedule 4.19, neither Acquiror nor any of its subsidiaries is in
violation of or default under any provision of: (a) any mortgage, indenture,
contract, agreement, license, deed of trust, lease, franchise, permit or other
instrument to which it is a party or by which it or any of its properties are
bound and there does not exist any state of facts which constitutes an event of
default or which, with notice or lapse of time or both, would constitute an
event of default; (b) any judgment, decree, order, statute, rule or regulation
to which the Acquiror is subject to; or (c) any term or provision of the
Settlement Agreement; provided, however, that the foregoing clauses in (a) and
(b) shall not include defaults or violations which would not have an Acquiror
Material Adverse Effect or which become applicable as a result of the business
or activities in which Company is or proposes to be engaged or as a result of
any acts or omissions by, or the status of any facts pertaining to, Acquiror.


4.20.           Compliance with Environmental Laws.  Acquiror and its
subsidiaries are each in material compliance with all applicable statutes, laws
and regulations relating to the protection of the environment or occupational
health and safety except for non-compliance which would not, individually or in
the aggregate, have an Acquiror Material Adverse Effect.  Acquiror has not
received any written notice of, or to Acquiror’s Knowledge, is the subject of,
any actions, claims, investigations, demands or notices alleging liability under
or non-compliance with any laws relating to the protection of the environment or
occupational health and safety which would, individually or in the aggregate,
have an Acquiror Material Adverse Effect.


 
10

--------------------------------------------------------------------------------

 
4.21.           Accounts and Notes Receivable.  Schedule 4.21 sets forth a true
and correct copy of all accounts and notes receivable of Acquiror and each of
its subsidiaries as of the date of this Agreement.  Except as set forth on
Schedule 4.21, all of the accounts and notes receivable were or will have been
created at arm’s length and in the ordinary course of Acquiror’s or its
subsidiary’s business, from the sale of services or goods, and to Acquiror’s
Knowledge, there is no valid defense or right of set-off to the rights of the
Acquiror or its subsidiaries to collect such accounts receivable in the full
amounts shown.


4.22.           Permits and Licenses.  Schedule 4.22 sets forth all permits,
licenses, orders, franchises and approvals from all federal, state, local and
foreign governmental regulatory bodies held by Acquiror.  Acquiror has all
permits, licenses, orders, franchises and approvals of all federal, state, local
and foreign governmental or regulatory bodies, whose failure to be held would
have an Acquiror Material Adverse Effect and such permits, licenses, orders,
franchises and approvals are in full force and effect, and no suspension or
cancellation of any of such other permits, licenses, etc. is pending or, to
Acquiror’s Knowledge, threatened; and Acquiror is in compliance in all material
respects with all requirements, standards and procedures of the federal, state,
local and foreign governmental bodies which have issued such permits, licenses,
orders, franchises and approvals.


4.23.           Banking Arrangements.  Schedule 4.23 sets forth the name of each
bank in or with which Acquiror has an account, credit line or safety deposit
box, and a brief description of each such account, credit line or safety deposit
box, including the names of all persons currently authorized to draw thereon or
having access thereto; and the names of all persons, if any, now holding powers
of attorney from Acquiror and a summary statement of the terms thereof.


4.24.           Interest in Assets.  Neither the stockholders of Acquiror nor
any affiliates of the stockholders nor anyone else other than Acquiror owns any
property or rights, tangible or intangible, used in or related, directly or
indirectly, to the business of Acquiror.


4.25.           Employee Benefit Plans.  Other than as set forth on Schedule
4.25:  (a) there are no “employee pension benefit plans” (within the meaning of
Section 3(2)(A) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”)) (collectively, the “Acquiror Pension Plans”) maintained by
Acquiror; and (b) Acquiror does not have any policies or plans, whether written
or not, that provide for vacation benefits, severance benefits, leave rights or
other benefits to its employees.  There are no outstanding liabilities of
Acquiror to the Acquiror Pension Plans, and Acquiror knows of no potential
liabilities in connection therewith.  There are no actions, suits or claims,
other than for benefits in the normal course, pending or, to Acquiror’s
Knowledge, threatened, and Acquiror has no knowledge of any facts which could
give rise to any actions, suits or claims, against any of the Acquiror Pension
Plans, or against Acquiror which might subject Acquiror to any material
liability.


4.26.           Labor Discussions.  Acquiror is not, and nor has it ever been, a
party to any agreement, collective bargaining or otherwise, with any party
regarding the rates of pay or working conditions of any of Acquiror’s employees,
nor obligated under any agreement to recognize or bargain with any labor
organization or union, nor involved in any labor discussions with any unit or
group seeking to become the bargaining unit for any of its employees.


4.27.           Untrue or Omitted Facts.  No representation, warranty or
statement by Acquiror in this Agreement contains any untrue statement of a
material fact, or omits or will omit to state a fact necessary in order to make
such representations, warranties or statements not materially misleading.


4.28           Convertible Notes. The Convertible Notes set forth on Schedule
4.28 are each in full force or effect, and have not been amended, restated, or
otherwise altered except to the extent expressly set forth in Schedule
4.28.  Acquiror has provided the Company with true, correct, and complete copies
of each Convertible Note and any amendments thereto.


4.29           SEC Filings; Financial Statements.  All forms, reports, and other
documents required to be filed by the Company with the SEC since January 1, 2011
(collective, the “SEC Reports”) were filed on a timely basis and were prepared
in compliance in all material respects with the applicable requirements of the
Act and the Securities Exchange Act of 1934 (as amended), as the case may be,
which were applicable to Acquiror’s SEC Reports.  None of the SEC Reports when
filed, after giving effect to any amendments and supplements thereto filed prior
to the date hereof, contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.  None of Acquiror’s subsidiaries has filed, or is
obligated to file, any forms, reports, schedules, statements or other documents
with the SEC. Each of Acquiror’s consolidated financial statements (including
related notes and schedules) contained or to be contained in SEC Reports
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, and were prepared in accordance with generally accepted accounting
principles applied on a consistent basis throughout the periods involved, and
fairly presented the financial position of Acquiror as of the dates thereof and
the results of its operations and cash flows for the periods indicated. Acquiror
has established and maintained disclosure controls and procedures and internal
control over financial reporting which comply with Rule 13a-15 of the Securities
Exchange Act of 1934 (as amended), and there is no fraud, regardless of whether
material, that involves management or other employees who have a significant
role in Acquiror’s internal control over financial reporting.


 
11

--------------------------------------------------------------------------------

 
4.30           Related Party Transactions.  Schedule 4.30 sets forth a list of
all material arrangements, agreements and contracts entered into by Acquiror,
Merger Sub, or any of their respective subsidiaries that are in effect and which
are with any person who is an officer, director, stockholder, or affiliate of
Acquiror, Merger Sub, or any of their respective subsidiaries, any relative of
any of the foregoing, or any entity of which any of the foregoing is an
affiliate (each, an “Affiliate Contract”).  True, correct, and complete copies
of all Affiliate Contracts have been previously delivered or made available to
the Company and are listed in Schedule 4.30.


4.31           Investment Company Act of 1940.  None of Acquiror or any of its
subsidiaries is required to be registered under the Investment Company Act of
1940, as amended.


ARTICLE  V


ADDITIONAL AGREEMENTS OF THE PARTIES


The parties hereby further agree that, from and after the Closing:


5.1.           Confidentiality.  Notwithstanding anything to the contrary
contained in this Agreement, and subject only to any disclosure requirements
which may be imposed upon Acquiror or the Company under applicable laws, it is
expressly understood and agreed by Acquiror and the Company that: (a) this
Agreement, the Schedules and Exhibits hereto, and the conversations,
negotiations and transactions relating hereto and/or contemplated hereby; and
(b) all financial information, business records and other non-public information
concerning Acquiror or the Company which any of the parties or their respective
representatives has received or may hereafter receive, shall be maintained in
the strictest confidence by the parties and their respective representatives,
and shall not be disclosed to any person that is not an employee, officer,
director, attorney, accountant, or other professional who is associated or
affiliated with any of the parties and involved in the transactions contemplated
hereby and who has a need to know such information, without the prior written
approval of Acquiror or the Company, as applicable. The parties hereto shall use
their best efforts to avoid disclosure of any of the foregoing or undue
disruption of any of the business operations or personnel of Acquiror or the
Company.  Except for information generally available to the public, in the event
that the transactions contemplated hereby shall not be consummated for any
reason, each of the parties covenants and agrees that neither it nor its
representatives shall retain any documents, lists or other writings which they
may have received or obtained in connection herewith or any documents
incorporating any of the information contained in any of the same (all of which,
and all copies thereof in the possession or control of themselves or their
representatives, shall be returned to the original source of the material at
issue or destroyed, if certified as to such destruction by an officer of such
party).  The parties hereto shall be responsible for any damages sustained by
reason of their respective breaches of this Section 5.1, and this Section 5.1
may be enforced by injunctive relief.


5.2.           Publicity.  Any initial press releases with respect to the
execution of this Agreement shall be in a form acceptable to Acquiror and the
Company in their respective reasonable discretions.  Thereafter, so long as this
Agreement is in effect, neither the Company, nor any of its Affiliates shall
issue or cause the publication of any press release with respect to the Merger,
this Agreement or the other transactions contemplated hereby or otherwise
without the prior agreement of Acquiror and Company.


5.3.           Accounting Cooperation.  The Company and Acquiror shall cause any
accountants retained by the Company or Acquiror to cooperate in connection with
ongoing audit work relating to periods prior to the Closing Date, as required by
applicable federal and state securities laws, and other reasonable
requirements.  Such cooperation shall include, without limitation, providing
such assurances, comfort letters and access to work papers as may reasonably be
requested by Acquiror or Company and its accountants.


5.4.           Further Assurances.  From time to time from and after the
Closing, the parties shall execute and deliver, or cause to be executed and
delivered, any and all such further agreements, certificates and other
instruments, and shall take or cause to be taken any and all such further
action, as any of the parties may reasonably deem necessary or desirable in
order to carry out the intent and purposes of this Agreement.


5.5.           Tax Matters.  Acquiror and the Company shall use commercially
reasonable efforts prior to the Effective Time to cause the Merger to qualify as
a tax free reorganization under Section 368(a)(1) of the Code.  The parties
hereto shall report the Merger as a reorganization within the meaning of Section
368(a) of the Code, and neither Acquiror, Merger Sub nor the Company shall take
any action or fail to take any action prior to or following the Closing that
would reasonably be expected to cause the Merger to fail to qualify as a
reorganization.


5.6           Investment.  Each stockholder of Company will sign a
representation letter in a form and content reasonably acceptable to Acquiror
representing among other facts that each such stockholder: (a) understands that
the Acquiror Common Stock issued in connection with the Merger has not been, and
will not be, registered under the 1933 Act, or under any state securities laws,
and is being offered and sold in reliance upon federal and state exemptions for
transactions not involving any public offering, which exemptions are dependent
in part on the accuracy of such representations; (b) is acquiring the Acquiror
Common Stock solely for his, her, or its own account for investment purposes,
and not with a view to the sale or distribution thereof; (c) is a sophisticated
investor with knowledge and experience in business and financial matters so as
to be able to evaluate the risks and merits of an investment in the Acquiror
Common Stock or has had an advisor with sufficient education and experience to
advise him or her as to such risks and merits; (d) has access to certain
information concerning Acquiror, including the Acquiror Financial Statements and
other filings made by Acquiror with the SEC, and has had the opportunity to ask
questions and receive answers concerning the transaction and the business of
Acquiror and to obtain additional information as desired in order to evaluate
the merits and risks inherent in holding any Acquiror Stock; (e) is able to bear
the economic risk and lack of liquidity inherent in holding any Acquiror Stock;
and (f) understands that the Acquiror Stock cannot be transferred other than in
a transaction registered or exempt from registration under the 1933 Act and will
bear the restrictive legend described in Section 2.3 hereof, and that Acquiror
has no obligation to register the Acquiror Stock.


ARTICLE  VI


CONDITIONS


6.1.           Conditions to Obligations of Acquiror and Merger Sub.  The
obligations of Acquiror to consummate the transactions contemplated by this
Agreement are further subject to the satisfaction, at or before the Closing
Date, of all the following conditions, any one or more of which may be waived in
writing by Acquiror:


 
12

--------------------------------------------------------------------------------

 
(a)           Accuracy of Representations and Warranties.  All representations
and warranties made by the Company shall be true and correct on and as of the
Closing Date as though such representations and warranties were made on and as
of that date (other than those representations and warranties that address
matters only as of a particular date or only with respect to a specific period
of time which need only be true and accurate as of such date or with respect to
such period), except where the failure of such representations and warranties to
be so true and accurate (without giving effect to any limitation as to
“materiality” or “material adverse effect” set forth therein), would not have a
Company Material Adverse Effect.


(b)           Performance.  The Company shall have performed, satisfied and
complied with in all material aspects all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company on or before the Closing Date.  All of the stockholders of Company shall
have surrendered all of their certificates evidencing their shares of stock in
Company (or an affidavit and bond in form and content satisfactory to Acquiror
if a certificate has been lost or destroyed), if any, at or before Closing.


(c)           Certification.  Acquiror shall have received a certificate, dated
the Closing Date, signed by an officer of the Company certifying that the
conditions specified in Sections 6.1(a) and (b) above have been fulfilled.


(d)           Resolutions and Written Consents.  Acquiror shall have received
certified resolutions of the Board of Directors of the Company authorizing the
Company’s execution, delivery and performance of this Agreement, and all actions
to be taken by the Company hereunder.  Acquiror shall have also received written
consents from all stockholders of the Company authorizing the Company’s
execution, delivery and performance of this Agreement, and all actions to be
taken by the Company hereunder or minutes of a meeting of stockholders in lieu
of a consent of stockholders.


(e)           Good Standing Certificates.  The Company shall have delivered to
Acquiror a certificate issued by the applicable jurisdictional authority in the
United Kingdom, evidencing the good standing of the Company in the United
Kingdom as of a date not more than ten (10) calendar days prior to the Closing
Date.


(f)           Articles of Merger.  Articles of merger (or the equivalent thereof
under UK Law, as applicable) with respect to the Merger shall have been
executed, delivered and filed with the Secretary of State of the State of
Delaware and the applicable jurisdictional authority in the United Kingdom by
each of the Constituent Corporations on the Closing Date.


(g)           The Acquiror shall have filed the Designation of Series C
Preferred Shares with the State of Delaware in the form attached hereto as
Schedule 6.1(g).




6.2.           Conditions to the Obligations of the Company.  The obligations of
the Company to consummate the Merger and the transactions contemplated by this
Agreement are further subject to the satisfaction, at or before the Closing
Date, of all of the following conditions, any one or more of which may be waived
in writing by the Company:


(a)           Accuracy of Representations and Warranties.  All representations
and warranties made by Acquiror and Merger Sub shall be true and correct on and
as of the Closing Date as though such representations and warranties were made
on and as of that date (other than those representations and warranties that
address matters only as of a particular date or only with respect to a specific
period of time which need only be true and accurate as of such date or with
respect to such period), except where the failure of such representations and
warranties to be so true and accurate (without giving effect to any limitation
as to “materiality” or “material adverse effect” set forth therein), would not
have a Acquiror Material Adverse Effect.


(b)           Performance.  Acquiror and Merger Sub shall have performed,
satisfied and complied in all material aspects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by Acquiror and Merger Sub, as applicable, on or before the Closing Date.


(c)           Certification.  The Company shall have received a certificate,
dated the Closing Date, signed by an officer of Acquiror certifying that the
conditions specified in Sections 6.2(a) and (b) above have been fulfilled.


(d)           Good Standing Certificates.  Acquiror shall have delivered to the
Company a certificate issued by the Delaware Secretary of State evidencing the
good standing of Acquiror and the Merger Sub in the State of Delaware as of a
date not more than ten (10) calendar days prior to the Closing Date.


(d)           Resolutions.  The Company shall have received certified
resolutions of the Board of Directors of both Acquiror and Merger Sub and
certified resolutions of Acquiror as stockholder of Merger Sub authorizing the
Merger and Acquiror’s execution, delivery and performance of this Agreement, and
all actions to be taken by Acquiror and Merger Sub hereunder.


 
13

--------------------------------------------------------------------------------

 
(e)           Legal Opinion of Acquiror’s Counsel.  The Company shall have
received the written opinion of Acquiror’s counsel dated as of the Closing Date,
in form and substance reasonably satisfactory to the Company and its counsel,
that Acquiror is a valid entity, properly formed, and in good standing with the
State of Delaware, and that, upon the filing by Acquiror with the SEC of the
Form 8-K filing substantially in the form attached hereto as Schedule 6.2(e),
that Acquiror will be fully in compliance with all U.S. securities laws and the
rules and regulations promulgated with respect thereto including, without
limitation, the Securities Exchange Act of 1934, as amended.


(f)           Articles of Merger and Governmental Approvals.  Articles of merger
with respect to the Merger shall have been executed, delivered and filed with
the Secretary of State of the State of Delaware and the applicable
jurisdictional authority in the United Kingdom by each of the Constituent
Corporations on the Closing Date. The parties shall have further obtained all
authorizations, consents, orders, or approvals of, or declarations or filings
with, or expiration of waiting periods imposed by, and governmental entity, the
failure of which would cause an Acquiror Adverse Effect or a Company Adverse
Effect.


(l)           Ellett Termination Agreement.  Acquiror and Philip Ellett shall
have executed the Termination Agreement substantially in the form attached
hereto as Schedule 6.2(l), pursuant to which Philip Ellett shall surrender his
position as an officer, director, and/or employee of Acquiror and any of its
subsidiaries and shall forfeit all rights in regard thereto except as otherwise
expressly set forth in such Termination Agreement.  Philip Ellett shall have
further fully and unconditionally surrendered to Acquiror the sum of one million
five hundred thousand (1,500,000) shares of common stock of Acquiror.


(n)           Amendments to Convertible Debentures.  Acquiror shall have entered
into an amendment of each of the Convertible Debentures set forth on Schedule
4.21 substantially in the form attached hereto as Schedule 6.2(n) and pursuant
to which each holder of the Convertible Debenture has agreed: (a) to remove such
Convertible Debenture from default, as applicable, and to forbear any accrual of
a default rate of interest for a period of three (3) years following the
Effective Time; (b) to amend the Convertible Debenture to reduce the discount of
conversion of the debt to common stock of Acquiror to a seventy-five percent
(75%) discount based upon the market price calculation set forth therein; and
(c) to provide for a right of Acquiror to prepay the Convertible Debenture at
will for the sum of one hundred fifty percent (150%) of the amount of the unpaid
principal and accrued interest, all as more particularly set forth therein.


(o)           Securities Purchase Agreement with CP US Income Group,
LLC.  Acquiror shall have entered into Securities Purchase Agreement with CP US
Income Group, LLC (“CP”) substantially in the form attached hereto as Schedule
6.2(o).  CP shall have further delivered to Sullivan Wayne Partners, LLC the
amount of three hundred sixty thousand and No/100 U.S. Dollars ($360,000.00 USD)
in consideration for the Consulting Agreement (as defined below).


(p)           Consulting Agreement with Sullivan Wayne Partners.  Acquiror and
Sullivan Wayne Partners LLC shall have entered into a consulting agreement
substantially in the form attached hereto as Schedule 6.2(p).


(q)           Securities Purchase Agreement with IBC Funds.  Acquiror and IBC
Funds LLC (“IBC”) shall have entered into a Securities Purchase Agreement
substantially in the form attached hereto as Schedule 6.2(q).  IBC shall have
further delivered to Acquiror the amount of three hundred thousand and No/100
U.S. Dollars ($300,000.00) pursuant to the terms of the Securities Purchase
Agreement, which amount shall be utilized by Acquiror and the Company for the
purposes set forth in such Securities Purchase Agreement.


(r)           10% Convertible Debenture.  Acquiror shall have executed and
delivered to CP that certain 10% Convertible Debenture in the form attached
hereto as Schedule 6.2(r).  CP shall have further delivered to Acquiror the sum
of one hundred twelve thousand and No/100 Dollars ($112,000.00) in exchange for
such 10% Convertible Debenture (the “Professional Fees Financing”).  At Closing,
Acquiror shall distribute the Professional Fees Financing in accordance with
Schedule 6.2(r), with the sum of fifteen thousand and No/100 U.S. Dollars
($15,000.00) being distributed to the Company’s counsel at that time.


(s)           Agreement with Thalia Woods Management.  Acquiror shall have
entered into a shareholder agreement with Thalia Woods Management, Inc. (“Thalia
Woods”) substantially in the form attached hereto as Schedule 6.2(s) and
pursuant to which Thalia Woods has agreed to suspend all voting rights with
respect to any and all of its equity stock in Acquiror above and beyond the
amount of one vote per share of equity for a period of three (3) years following
the Effective Time, and pursuant to which Thalia Woods will agree to surrender
its equity shares in Acquiror in exchange for the sum of three hundred thousand
and No/100 U.S. Dollars ($300,000.00) at any time between the Effective Time and
the third (3rd) anniversary of the Effective Time.


(t)           Amendments to Articles and By-Laws of Acquiror.  Acquiror shall
have amended its articles of incorporation and by-laws pursuant to the
requirements set forth in Section 1.5 to be fully effective as of the Effective
Time.


(u)           Employment Agreements.  Acquiror shall have entered into the
employment agreements attached hereto as Schedule 6.2(u) with Robert Zysblat and
Owen Dukes, respectively.


(v)           Material Adverse Effect.  There shall have been no events, changes
or effects, individually or in the aggregate, with respect to Acquiror, Merger
Sub, or any of their respective subsidiaries or any of the business prospects
having, or which could reasonably be expected to have, an Acquiror Material
Adverse Effect.  The Company shall have further received a certificate to such
effect signed by the Chief Executive Officer of Acquiror.


(w)           Consulting Agreement with Catherine Sulawske-Guck.  Acquiror and
Catherine Sulawske-Guck shall have entered into a consulting agreement
substantially in the form attached hereto as Schedule 6.2(w).


 
14

--------------------------------------------------------------------------------

 
(x)           Liabilities.  Acquiror and each of its subsidiaries (including,
without limitation, America’s Cleaning Company) shall have no debt obligations
or related liabilities except for the liabilities set forth in Section 4.13(a)
through (d).


ARTICLE  VII


CLOSING


7.1.           Place and Date of Closing.  The consummation of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Jonathan D. Leinwand, P.A., or such other location as is agreed to between
the parties, at a time mutually agreeable to the parties, or on such date as may
be reasonably required to accommodate a satisfaction of the conditions precedent
to Closing hereunder (the date of the Closing being referred to in this
Agreement as the “Closing Date”) but in no event later than December  31, 2013
without consent of the parties.


7.2.           Items to be Delivered by the Company.  At the Closing, the
Company will deliver or cause to be delivered to Acquiror all of the agreements,
instruments, or other items and requirements listed in Section 6.1, as well as
any and all share certificates for the Company transferred on the books of the
Company to Acquiror or the original certificates endorsed with signatures
medallion guaranteed, to the extent such certificates exist.


7.3.           Items to be Delivered by Acquiror.  At the Closing, Acquiror and
Merger Sub will deliver or cause to be delivered to the Company all of the
agreements, instruments, funds, and other items and requirements set forth in
Section 6.2, as well as stock certificates representing eighty million two
hundred thousand (80,200,000) validly issued, fully paid, non-assessment, and
un-encumbered common shares of Acquiror.


7.4           Actions to be Taken Post Closing.  Following the Closing, the
newly constituted Board of Directors and the newly appointed officers of
Acquiror shall, within four (4) business days after the Closing, finalize and
file a Form 8-K with the SEC containing similar information to that required by
Form 10 to be amended upon completion of the audited financial statements of the
Company.


ARTICLE  VIII


SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION


8.1.           Indemnification by Company.   The Company agrees to save, defend
and indemnify Acquiror and Merger Sub against and hold each of them harmless
from any and all damages, claims, costs and expenses arising from the breach of
any of Company’s representations, warranties, covenants or agreements contained
herein or the documents executed by Company in connection herewith, which arise
during the Indemnification Period.


8.2.           Survival.   Except as otherwise provided in Section 11.2 of this
Agreement, the parties hereto agree that their respective representations,
warranties, covenants and agreements contained in this Agreement shall survive
the Closing for a period of four (4) years from the Closing Date, (the
“Indemnification Period”).  To the extent that an Indemnified Party (as
hereinafter defined)  asserts in writing a claim for damages against an
indemnifying party (as hereinafter defined) prior to the expiration of the
Indemnification Period, which claim reasonably identifies the basis for the
claims and the amounts of any reasonably ascertainable damages, the
Indemnification Period shall be extended for such claim until such claim is
resolved, subject to the limitations hereinafter provided.


8.3.           Indemnification by Acquiror.   Acquiror agrees to save, defend
and indemnify the current holders of Company Common Stock who will receive
shares of Acquiror Common Stock as a result of the consummation and closing of
the Merger, against and hold each of them harmless from any and all damages
arising from the breach of any of Acquiror’s representations, warranties,
covenants or agreements contained herein or the documents executed by Acquiror
in connection herewith, which arise during the Indemnification Period.


8.4.           Defense of Claims.   Each party properly entitled to
indemnification under this Article VIII (the “Indemnified Party”) agrees to
notify the party required to provide indemnification (the “Indemnifying Party”)
with reasonable promptness of any claim asserted against it in respect of which
the Indemnifying Party may be liable under this Agreement, which notification
shall be accompanied by a written statement setting forth the basis of such
claim and the manner of calculation thereof.  The failure of the Indemnified
Party to promptly give notice shall not preclude such Indemnified Party from
obtaining indemnification under this Article VIII, except to the extent, and
only to the extent, that the Indemnifying Party’s failure materially prejudices
the rights or increases the liabilities and obligations of the Indemnifying
Party.  The Indemnifying Party shall have the right, at its election, to defend
or compromise any such claim at its own expense with counsel of its choice;
provided, however, that:  (a) such counsel shall have been approved by the
Indemnified Party prior to engagement, which approval shall not be unreasonably
withheld or delayed; (b) the Indemnified Party may participate in such defense,
if it so chooses with its own counsel and at its own expense; and (c) any such
defense or compromise shall be conducted in a manner which is reasonable and not
contrary to the Indemnified Party’s interest.  In the event the Indemnifying
Party does not undertake to defend or compromise, the Indemnifying Party shall
promptly notify the Indemnified Party of its intention not to undertake to
defend or compromise the claim.


ARTICLE  IX


TERMINATION OF AGREEMENT


9.1.           Termination.  Notwithstanding anything to the contrary contained
herein this Agreement may be terminated and the Merger contemplated herein may
be abandoned at any time prior to the Effective Time, whether before or after
stockholder approval thereof by either Acquiror or the Company.


9.2.           Effect of Termination.  In the event of the termination of this
Agreement as provided in Section 9.1, written notice thereof shall forthwith be
given to the other party or parties specifying such termination is being made,
and this Agreement shall forthwith become null and void, and there shall be no
liability on the part of Acquiror, Merger Sub or the Company or their respective
directors, officers, employees, stockholders, representatives, agents or
advisors unless and to the extent that a term or provision of this Agreement
expressly survives termination.


 
15

--------------------------------------------------------------------------------

 
ARTICLE  X


PARTIES


10.1.           Parties in Interest.  Nothing in this Agreement, whether
expressed or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any persons other than the parties to it and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligations or liability of any third persons to any
party to this Agreement, nor shall any provision give any third persons any
right of subrogation or action over or against any party to this Agreement.


10.2.           Notices.  All notices, requests, demands and other
communications under this Agreement shall be in writing and shall be deemed to
have been duly given: (a) on the date of service if served personally on the
party to whom notice is to be given, or on the day after the date sent by
recognized overnight courier service with all charges prepaid; or (b) three (3)
days after being deposited in the United States mail if sent by first class
mail, registered or certified, postage prepaid, and properly addressed as
follows:


(a)           If to Acquiror and Merger Sub:


Vanity Events Holding, Inc.
12555 Orange Drive, Suite 216
Davie, FL  33330


with a copy to:


Jonathan D. Leinwand, P.A.
200 S. Andrews Ave., Suite 703B
Fort Lauderdale, FL 33301


(b)           If to the Company:


Propalms LTD.
801 International Parkway
Suite 500
Lake Mary, FL 32746


with a copy to:


Lowndes, Drosdick, Doster, Kantor & Reed, P.A.
215 North Eola Drive
Orlando, FL 32801
Attn:  Peter E. Reinert, Esq.


or to such other address as either party shall have specified by notice in
writing given to the other party.


10.3.           Affiliates.  Wherever used in this Agreement, the term
“Affiliate” means, in respect to any person or entity, any other person or
entity that directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with the first person or
entity.


ARTICLE  XI


MISCELLANEOUS


11.1.           Non-Assignability; Binding Effect.  Neither this Agreement, nor
any of the rights or obligations of the parties hereunder, shall be assignable
by any party hereto without the prior written consent of all other parties
hereto.  Otherwise, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs, executors,
administrators, personal representatives, successors and permitted assigns.


11.2.           Nonsurvival of Representations and Warranties.  The parties
hereto agree that their respective representations, warranties, covenants and
agreements contained in this Agreement shall survive the Closing for a period of
four (4) years from the Closing Date.  This Section 11.2 shall not limit any
covenant or agreement contained in this Agreement which by its terms
contemplates performance after the Effective Time.


 
16

--------------------------------------------------------------------------------

 
11.3.           Exhibits and Schedules.  All exhibits and schedules attached
hereto (the “Exhibits”) shall be construed with and deemed an integral part of
this Agreement to the same extent as if the same had been set forth verbatim
herein.  Any matter disclosed pursuant to the Exhibits shall be deemed to be
disclosed for all purposes under this Agreement, and all references to this
Agreement herein or in any such Exhibits shall be deemed to refer to and include
all such Exhibits.


11.4.           Waiver.  No waiver by either party of any default or
nonperformance hereunder shall be deemed a waiver of any subsequent default or
nonperformance.  No waiver shall be effective unless in writing, and signed by
the party or parties to which the performance of duty is owed.  No delay in the
serving of any right or remedy shall constitute a waiver of any right or remedy.


11.5.           Independent Covenants.  The parties agree that each of the
covenants and provisions contained in this Agreement shall be deemed severable
and construed as independent of any other covenant or provision.


11.6.           Severability.  If all or any portion of a covenant or provision
in this Agreement is held invalid, unreasonable or unenforceable by a court or
agency having valid jurisdiction in an unappealed final decision, the remaining
covenants and provisions shall remain valid and enforceable.  Both parties
expressly agree to be bound by any lesser covenant or provision subsumed within
the terms of such covenant or provision that imposes the maximum duty permitted
by law, as if the resulting covenant or provision were separately stated in, and
made a part of this Agreement.


11.7.           Entire Agreement.  This Agreement contains and represents the
entire and complete understanding and agreement concerning and in reference to
the arrangement between the parties hereto.  The parties hereto agree that no
prior statements, representations, promises, agreements, instructions, or
understandings, written or oral, pertaining to this Agreement, other than those
specifically set forth and stated herein, shall be of any force or effect.


11.8.           Modifications and Amendments.  This Agreement may not be, and
shall not be construed to have been modified, amended, rescinded, canceled, or
waived, in whole or in part, except if done so in writing and executed by the
parties hereto.


11.9.           Time of Essence.  The parties to this Agreement acknowledge and
agree that time is of the essence with respect to the consummation of the
transactions contemplated by this Agreement.


11.10.           Governing Law.  The validity, interpretation and enforcement of
this Agreement shall be governed by, and construed and enforced in accordance
with the local laws of the State of Delaware without giving effect to its
conflicts of laws provisions, and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.


11.11.           Exclusive Jurisdiction; Venue. EACH PARTY HERETO AGREES TO
SUBMIT TO THE EXCLUSIVE PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR
FEDERAL COURTS LOCATED IN ORANGE COUNTY, FLORIDA, FOR RESOLUTION OF ALL DISPUTES
ARISING OUT OF, IN CONNECTION WITH, OR BY REASON OF THE INTERPRETATION,
CONSTRUCTION, AND ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR
DEFENSE THEREIN THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM.


11.12.           Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT FOR THIS
AGREEMENT, EACH PARTY HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY OF ANY ISSUES SO TRIABLE.


11.13.           Construction.  Each party to this Agreement has had the
opportunity to consult with counsel of its choice and make comments concerning
this Agreement.  No legal or other presumption against the party drafting this
Agreement concerning its construction, interpretation or otherwise shall accrue
to the benefit of any party to this Agreement and each party expressly waives
the right to assert such a presumption in any proceedings or disputes connected
with, arising out of, or involving this Agreement.


11.14.           Section Headings.  The titles to the numbered sections in this
Agreement are solely for the convenience of the parties and shall not be used to
explain, modify, simplify, or aid in the interpretation of said covenants or
provisions set forth herein.


11.15.           Counterparts.  This Agreement may be executed by each party
upon a separate counterpart, and in such case one copy of this Agreement shall
consist of enough of such copies to reflect the signature of all of the parties
to this Agreement.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement or the terms of this Agreement to produce or
account for more than one of such counterparts.


11.16. No Strict Construction.  The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their
collective mutual intent, and no rule of strict construction shall be applied
against any person.  The term “including” as used herein shall be by way of
example, and shall not be deemed to constitute a limitation of any term or
provision contained herein.  Each defined term used in this Agreement has a
comparable meaning when used in its plural or singular form.


11.17 Exclusivity.  Prior to the termination of this Agreement or until December
31, 2013, the Company shall not, permit any of its agents or affiliates to,
except with respect to Acquiror and Merger Sub, directly or indirectly, solicit,
encourage, initiate or participate in any negotiations or discussions, provide
any information in relation to, or enter into or authorize any agreement in fact
or in principle with respect to the acquisition of (i) all or a substantial part
of Company’s business or (ii) of an interest in Company, whether by purchase of
a controlling stock interest, merger, consolidation, purchase of assets, tender
offer or otherwise.


[SIGNATURE PAGE FOLLOWS]
 
 
17

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement and Plan of Merger
and Reorganization as of the date first set forth above.


Acquiror:


VANITY EVENT HOLDING, INC.,
a Delaware corporation




By:/s/ Philip Ellett

--------------------------------------------------------------------------------

Philip Ellett, CEO


Merger Sub:


VAEV Merger Sub, Inc.,
a Delaware corporation




By: /s/ Philip Ellett

--------------------------------------------------------------------------------

 Philip Ellett, CEO




[Remaining Signatures Appear on Following Page]
 
 
 
18

--------------------------------------------------------------------------------

 
 
Company:


PROPALMS LTD
a United Kingdom corporation




By:/s/Robert Zysblat

--------------------------------------------------------------------------------

 Robert Zysblat, President






By:_/s/Owen Dukes

--------------------------------------------------------------------------------

 Owen Dukes, CEO
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
List of Exhibits and Schedules




Exhibit
 
Description
     
Exhibit A
 
Company Financial Statements      
Schedule
 
Description
     
Schedule 3.4
 
Capitalization
Schedule 3.6
 
No Breach of Statute or Contract
Schedule 3.8
 
Absence of Undisclosed Liabilities
Schedule 3.9
 
Absence of Certain Changes
Schedule 3.10
 
Taxes
Schedule 3.11
 
Contracts; Insurance
Schedule 3.12
 
Litigation
Schedule 3.13
 
Liens and Encumbrances
Schedule 3.14
 
Compliance
Schedule 3.17
 
Permits and Licenses
Schedule 3.18
 
Banking Arrangements
Schedule 3.20
 
Employee Benefit Plans
Schedule 4.3
 
Subsidiary
Schedule 4.4
 
Capitalization
Schedule 4.6
 
No Breach of Statute or Contract
Schedule 4.8
 
Financial Statements
Schedule 4.11
 
Consents
Schedule 4.12
 
Litigation
Schedule 4.14
 
Absence of Certain Changes
Schedule 4.15
 
Taxes
Schedule 4.16
 
Contracts; Insurance
Schedule 4.17
 
Liens and Encumbrances
Schedule 4.18
 
Claims Against Intellectual Property
Schedule 4.19
 
Compliance
Schedule 4.21
 
Accounts and Notes Receivable
Schedule 4.22
 
Permits and Licenses
Schedule 4.23
 
Banking Arrangements
Schedule 4.25
 
Employee Benefit Plans
Schedule 4.28
 
Convertible Notes
Schedule 4.30
 
Related party Transaction
Schedule 6.1(g)
 
Preferred C Designation
Schedule 6.2(e)
 
Opinion of Counsel
Schedule 6.2(l)
 
Ellett Termination Agreement
Schedule 6.2(n)
 
Amendments to Convertible Notes
Schedule 6.2(o)
 
Securities Purchase Agreement (CP US)


 
 
20

--------------------------------------------------------------------------------

 


Exhibit A


Company Financial Statements
 
 
 
21

--------------------------------------------------------------------------------

 
 
Schedule 3.4


Capitalization Structure (Propalms)




See attached.
 
 
22

--------------------------------------------------------------------------------

 
Schedule 3.6


Breaches of Contracts and Applicable Laws (Propalms)




None.
 
 
23

--------------------------------------------------------------------------------

 
Schedule 3.8


Debt Structure (Propalms)




See attached.
 
 
24

--------------------------------------------------------------------------------

 
Schedule 3.9


Material Changes (Propalms)




None.
 
 
25

--------------------------------------------------------------------------------

 
Schedule 3.10


Tax Issues (Propalms)




See attached.
 
 
26

--------------------------------------------------------------------------------

 
Schedule 3.11


Existing Contracts and Insurance Policies (Propalms)




See attached.
 
 
27

--------------------------------------------------------------------------------

 
Schedule 3.12


Litigation (Propalms)




None.
 
 
28

--------------------------------------------------------------------------------

 
Schedule 3.13


Lien contests (Propalms)




See attached.
 
 
29

--------------------------------------------------------------------------------

 
Schedule 3.14


Compliance (Propalms)




None.
 
 
30

--------------------------------------------------------------------------------

 
Schedule 3.17


Licenses and Permits (Propalms)






(1)           Microsoft GOLD Certified Partner
(2)           VMware Technology Alliance Partner
(3)           HP Developer & Solution partner
(4)           CryptoCard
(5)           Fujitsu America Select Partner program


 
31

--------------------------------------------------------------------------------

 
Schedule 3.18


Bank Accounts (Propalms)
 
 
 
32

--------------------------------------------------------------------------------

 


Schedule 3.20


Employee Benefit Plans (Propalms)






See attached.
 
 
33

--------------------------------------------------------------------------------

 
 
Schedule 4.3


Subsidiaries (Vanity)




VAEV Merger Sub Inc.


The following subsidiaries are no longer active and have been administratively
dissolved


 Vanity Events, Inc.  (Delaware)
America’s Cleaning Company  (Delaware)
 Vanity Licensing, Inc.   (Delaware)


 
34

--------------------------------------------------------------------------------

 
Schedule 4.4


Stockholders (Vanity)


See attached.
 
 
35

--------------------------------------------------------------------------------

 
Schedule 4.6


Breaches of Statutes/Contracts (Vanity)


None.
 
 
36

--------------------------------------------------------------------------------

 
Schedule 4.8


Financial Statements (Vanity)


See attached.
 
 
37

--------------------------------------------------------------------------------

 
Schedule 4.11


Required Consents (Vanity)


Consent of the Board of Directors.
 
 
38

--------------------------------------------------------------------------------

 


Schedule 4.12


Litigation (Vanity)




None known other than as disclosed in the Company’s SEC filings.
 
 
39

--------------------------------------------------------------------------------

 


Schedule 4.14


Material Changes (Vanity)


None.
 
 
40

--------------------------------------------------------------------------------

 
Schedule 4.15


Tax Issues (Vanity)


None.
 
 
41

--------------------------------------------------------------------------------

 
Schedule 4.16


Contracts and Insurance Policies (Vanity)




The Crexent, LLC  Lease $524.70 per month, expires on April 30, 2014


D&O Insurance Policy #11225503 expires October 3, 2014
Financed with Bank Direct 8 payments of $1,676.72 remain


MDM Worldwide Solutions
XBRL Mapping/Filing $1750.00 per filing


Bedinger & Company
2013 Annual Audit $30,000-35,000
2014 Quarterly Reviews $2,500
2014 Annual Audit $28,000-32,000


Catherine Sulawske-Guck
Consulting Agreement


IBC Settlement Agreement & Stipulation $426,908.03


JLM Development
JLM Development Proposal dated September 18, 2012 including budget of $125,000
Stock Issue
 
 
42

--------------------------------------------------------------------------------

 


Schedule 4.17


Lien Contests (Vanity)


None.
 
 
43

--------------------------------------------------------------------------------

 
Schedule 4.18


IP Claims (Vanity)


None.
 
 
44

--------------------------------------------------------------------------------

 
Schedule 4.19


Breaches of Statutes/Contracts (Vanity)




None known other than as disclosed in the Company’s SEC filings.
 
 
45

--------------------------------------------------------------------------------

 


Schedule 4.21


Accounts Receivable (Vanity)




None known other than as disclosed in the Company’s SEC filings.
 
 
46

--------------------------------------------------------------------------------

 


Schedule 4.22


Permits and Licenses (Vanity)




The Company has obtained a valid Certificate of Good Standing from the State of
Delaware dated December 27, 2013 as well as authority to conduct business in
Delaware.
 
 
47

--------------------------------------------------------------------------------

 


Schedule 4.23


Banking Accounts (Vanity)


 


 
48

--------------------------------------------------------------------------------

 
Schedule 4.25


Employee Benefit Plans (Vanity)


None.
 
 
 
49

--------------------------------------------------------------------------------

 
 
Schedule 4.28


Convertible Debentures (Vanity)


 
 
 
50

--------------------------------------------------------------------------------

 
Schedule 4.30


Affiliate Transactions (Vanity)




None other than as disclosed in the Company’s SEC Filings.

 
 
 
 
51